DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 18 January 2019.  Claims 1-7 and 15-27 are pending and have been examined. Claims 8-14 were canceled in a preliminary amendment.

This Final Office Action is responsive to Applicant's amendment filed on 13 July 2021.  Applicant’s amendment on 13 July 2021 amended Claims 13 July 2021.  Currently Claims 1-7 and 15-27 are pending and have been examined.  The examiner notes that the 101 rejection was withdrawn in the previous Office Action filed 13 April 2021.  

Response to Arguments

Applicant's arguments filed 13 July 2021 have been fully considered but they are not persuasive.

The Applicant argues on page 9 that “paragraph [0286] of Wilkins discloses that the inability to locate an appropriate encryption key returns an error message to the user… the error message is sent to the user, rather than sent by the user of Wilkins”. 

In response to the arguments the Examiner first points out that the the claim states “receiving an erroneous service invocation request sent by a client terminal”, the Examiner is interpreting this claim to be that a user at a terminal attempts to request sensitive data or in some way access a service and in response is sent back a message telling the user that there was an error in the request. So specifically it is viewed that the claim is directed to the user which receiving a response to their request where during their initial input they made some type of error, which gets back a message of the error which was determine by the system after the user initially inputted it (i.e. a response).  As the disclosure is related to the activity of securing financial data it is viewed as reasonable that in the process of accessing information a user may enter in data incorrectly and be responded back to by letting them know the request for the specific service was in error.  Wilkins as noted by the Applicant does receive a message, but the Examiner views that it is in response to what the user initially submitted.  It is there for viewed that Wilkins discloses the receiving an erroneous service invocation request sent by a client terminal as claimed, and the rejection is maintained.

The Applicant argues on pages 9-10 that “paragraph [0289] of Wilkins merely mentions the encrypting/signing module, and fails to disclose or even imply that an encrypted error message can be standardized into an unencrypted communication string.  Even if an encrypted error messages can be standardized into an unencrypted communication text string of Wilkins, an unencrypted communication text string is obviously not considered as the standard format”. 
The Examiner respectfully disagrees.


The Applicant argues on page 10 that “paragraphs [0100]-[0101] of Wilkins disclose that the encryption key request is transmitted from the network device 32 to the KES 10; and thus two parties cited on page 4 of the Office Action to the network device 32… Wilkins does not mention sending the exchange message comprising the encrypted message area and the signed message area to a UnionPay erroneous transaction network through a two way authentication secure communication link.”. 
The Examiner respectfully disagrees.


The Applicant argues on page 10 that “the invention of claim 1 solves the problems of lack of universal development interfaces between UnionPay member institutions and UnionPay erroneous transaction network, poor operation stability and low development efficiency in the prior art”. 
The Examiner respectfully disagrees.
.
	
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 15-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkins .

	Referring to Claim 1, Wilkins teaches a standardization method for an erroneous transaction, comprising:

receiving an erroneous service invocation request sent by a client terminal (see; par. [0286] of Wilkins teaches an error returned to the user (i.e. client computer), figure 5 discloses an example of users interacting with a computer).

converting the erroneous service invocation request into an exchange message in a standard format (see; par. [0289] of Wilkins teaches the return of an error message based on an encryption check and has the ability to standardizing it into, par. [0268] an unencrypted communication text sting (i.e. standard format)).

on the basis of a preset certificate database, encrypting a sensitive data area in the exchange message to generate an encrypted message area, and signing a key field in the exchange message to generate a signed message area (see; par. [0037] and par. [0123] of Wilkins teaches the managing of a EK (electronic key) record where an EK record is linked to a database which generates an encrypted file which also presents data fields such as, par. [0172] the signing and verification data).

sending the exchange message comprising the encrypted message area and the signed message area to a UnionPay erroneous transaction network through a two-way authenticated secure communication link (see; par. [0100]-[0101] of Wilkins teaches the exchanging of messages in an encrypted format between two parties, which includes par. [0172] the signing and verification of the transaction between parties).


	While Wilkins does not teach every item listed in the claim 1, specifically does teach UnionPay erroneous transaction network, the Examiner notes that the UnionPay erroneous transaction network are non-functional data and the claimed limitation does not care what the specific network is that handles the erroneous transaction.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106. 


	Referring to Claim 2, see discussion of claim 1 above, while Wilkins teaches the method above, Wilkins further discloses a method having the limitations of:

the exchange message in the standard format comprises an Extensible Markup Language (XML) message tag name and an XML message tag value, and the converting the erroneous service invocation request into the exchange message in the standard format comprises: (see; par. [0114] and par. [0172] of Wilkins teaches the message that is sent back and forth between includes, par. [0286] provides an error message to the user that was determined from an, par. [0189] encryption key record and formats the information as par. [0227] a XML and or standard text file).

converting an invocation method name of the erroneous service invocation request into the XML message tag name according to a preset corresponding relationship between an invocation method name and a message tag (see; par. [0114], par. [0132], par. [0146] of Wilkins teaches decoding/encoding for converting encryption key information into unstructured text such as XML or converting information from the KES Key Exchange Server data in to policy/restrictions in a structured information record (XMS), where the KES that provides a unique identifies information including name and text data).

converting an invocation method parameter of the erroneous service invocation request into the XML message tag value (see; par. [0114], par. [0132], par. [0146] of Wilkins teaches decoding/encoding for converting encryption key information into unstructured text such as XML, specifically par. [0091] as part of the KES the EK data can be converted into XML, and par. [0123] the managing of a EK (electronic key) record where an EK record is linked to a database which generates an encrypted file which also presents data fields such as, par. [0172] the signing and verification data). 


	Referring to Claim 3, see discussion of claim 1 above, while Wilkins teaches the method above, Wilkins further discloses a method having the limitations of:

extracting a server public key and a client private key in an asymmetric encryption certificate of China Financial Certificate Authority (CFCA), and determining the preset certificate database by means of the server public key and the client private key, the asymmetric Page of encryption certificate of CFCA being used to access the UnionPay erroneous transaction network (see; par. [0155] of Wilkins teaches a database server that can contain a record regarding a asymmetric key, par. [0189] which includes an error detection code).

While Wilkins does not teach every item listed in the claim 1, specifically does teach UnionPay erroneous transaction network and Page of encryption certificate of CFCA, the Examiner notes that the UnionPay erroneous transaction network and Page of encryption certificate of CFCA are non-functional data and the claimed limitation does not care what the specific network is that handles the erroneous transaction.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106.


	Referring to Claim 4, see discussion of claim 3 above, while Wilkins teaches the method above, Wilkins further discloses a method having the limitations of:

invoking the server public key in the preset certificate database to encrypt the sensitive data area in the exchange message to generate the encrypted message area (see; par. [0155] of Wilkins teaches including a public encryption key including a list of information (i.e. messages)).


Referring to Claim 5, see discussion of claim 3 above, while Wilkins teaches the method above, Wilkins further discloses a method having the limitations of:

invoking the client private key in the preset certificate database to sign the key field in the exchange message to generate the signed message area (see; par. [0155] of Wilikins teaches creating a private key include a passphrase (i.e. sign the private key) utilizing a database to provide data to sign an encryption key including signing the communication).


	Referring to Claim 6, see discussion of claim 3 above, while Wilkins teaches the method above, Wilkins further discloses a method having the limitations of:

invoking the server public key and the client private key in the preset certificate database to establish the two-way authenticated secure communication link with the UnionPay erroneous transaction network according to Hyper Text Transfer Protocol over secure socket layer (HTTPS) (see; par. [0155] of Wilikins teaches ho the public and private have a decryption key split in two places (i.e. two way authentication), par. [0261] where the use of an HTTP proxy to provide security using the KES (key exchange server), which is part of the encryption database).

	While Wilkins does not teach every item listed in the claim 1, specifically does teach UnionPay erroneous transaction network, the Examiner notes that the UnionPay erroneous transaction network are non-functional data and the claimed limitation does not care what the specific network is that handles the erroneous transaction.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106. 


	Referring to Claim 7, see discussion of claim 1 above, while Wilkins teaches the method above, Wilkins further discloses a method having the limitations of:

when the erroneous service invocation request comprises a credential file in a binary encoding form, decoding the credential file (see; par. [0114], par. [0132], par. [0146] of Wilkins teaches decoding/encoding for converting encryption key information into unstructured text including identity information (i.e. credential), and par. [0077] includes binary data as part of the KES (i.e. credentials)).

encoding the decoded credential file by means of an encoding mode of the UnionPay erroneous transaction network (see; par. [0114], par. [0132], par. [0146] of Wilkins teaches decoding/encoding for converting encryption key information into unstructured text, where the information is associated with the EK record from the KES), which par. [01`89] which is used in the detection of an error).

	While Wilkins does not teach every item listed in the claim 1, specifically does teach UnionPay erroneous transaction network, the Examiner notes that the UnionPay erroneous transaction network are non-functional data and the claimed limitation does not care what the specific network is that handles the erroneous transaction.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106. 


	Referring to Claim 14, Wilkins teaches an electronic device.  Claim 14 recites the same or similar limitations as those addressed above in claim 1, Claim 14 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception, however,

the memory is configured for storing one or more executable programs and data used by the processor during executing operations (see; par. [0253] of Wilkins teaches memory and processor).

the bus interface is used for providing interfaces (see; Figure 5 of Wilkins depicts a computer integration allowing for a display of infrastructure that can be interfaced).


	Referring to Claim 16, see discussion of claim 15 above, while Wilkins teaches the device above Claim 16 recites the same or similar limitations as those addressed above in claim 2, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 17, see discussion of claim 15 above, while Wilkins teaches the device above Claim 17 recites the same or similar limitations as those addressed above in claim 3, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 18, see discussion of claim 17 above, while Wilkins teaches the device above Claim 18 recites the same or similar limitations as those addressed above in claim 4, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 19, see discussion of claim 17 above, while Wilkins teaches the device above Claim 19 recites the same or similar limitations as those addressed above in claim 5, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 5.

Referring to Claim 20, see discussion of claim 17 above, while Wilkins teaches the device above Claim 20 recites the same or similar limitations as those addressed above in claim 6, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 21, see discussion of claim 15 above, while Wilkins teaches the device above Claim 21 recites the same or similar limitations as those addressed above in claim 7, Claim 21 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 22, see discussion of claim 1 above, while Wilkins teaches the method above, Wilkins further discloses a method having the limitations of:

Computer readable storage medium, storing computer instructions, wherein the computer instructions enable a computer to execute the method of (see; par. [0078] of Wilkins teaches data storage medium)).

	Referring to Claim 23, see discussion of claim 1 above, while Wilkins teaches the method above, Wilkins further discloses a method having the limitations of:

computer programs stored in a non-transitory computer readable storage medium, and the computer programs comprising program instructions, wherein when the program instructions are executed by a computer, the computer is enabled to execute the method of (see; Figure 5 of Wilkins depicts a computer integration allowing for a display of infrastructure that can be interfaced).


Referring to Claim 24, see discussion of claim 2 above, while Wilkins teaches the method above Claim 24 recites the same or similar limitations as those addressed above in claim 7, Claim 24 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 25, see discussion of claim 3 above, while Wilkins teaches the method above Claim 24 recites the same or similar limitations as those addressed above in claim 7, Claim 24 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 26, see discussion of claim 17 above, while Wilkins teaches the device above Claim 26 recites the same or similar limitations as those addressed above in claim 7, Claim 26 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 27, see discussion of claim 17 above, while Wilkins teaches the device above Claim 26 recites the same or similar limitations as those addressed above in claim 7, Claim 26 is therefore rejected for the same or similar limitations as set forth above in claim 7.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Urios Rodriguez et al. (U.S. Patent Publication 2012/0054842 A1) discloses a secure access control system.
Nix (U.S. Patent Publication 2019/0097794 A1) discloses a key derivation for a module using an embedded universal integrated circuit card.
Redlich et al. (U.S. Patent Publication 2009/0254572 A1) discloses a digital information infrastructure and method.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623